           Case 1:20-cv-10474-JPC Document 8 Filed 01/04/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 MARTIN HODGE,

                                 Petitioner,
                                                                  20-CV-10474 (JPC)
                     -against-
                                                      ORDER TO ANSWER, 28 U.S.C. § 2241
 UNITED STATES (BOP),

                                 Respondent.

JOHN P. CRONAN, United States District Judge:

       The Court, having examined the petition in this action, which Petitioner filed pursuant to

28 U.S.C. § 2241, hereby ORDERS that:

       The Clerk of Court shall electronically notify the Civil Division of the U.S. Attorney’s

Office for the Southern District of New York that this order has been issued.

       Within thirty days of the date of this order, the U.S. Attorney’s Office shall file an answer

or other pleading in response to the petition. Petitioner may file reply papers, if any, within fiften

days from the date Petitioner is served with Respondent’s answer.

SO ORDERED.

 Dated:    January 4, 2021
           New York, New York

                                                               JOHN P. CRONAN
                                                            United States District Judge
